 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   BLUE SUNSET, LLC, et al.,
                                                          Case No.: 2:18-cv-00090-JCM-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                 [Docket Nos. 58, 60]
14   MYKALAI KONTILAI, et al.,
15          Defendant(s).
16         Pending before the Court are motions to withdraw as counsel for Defendants filed by
17 attorneys Anthony M. Wright and Theodore Parker, III. Docket Nos. 58, 60. Any response to the
18 motions must be filed by July 25, 2019. The Court hereby SETS a hearing on the motions for 9:30
19 a.m. on August 8, 2019, in Courtroom 3C. Mr. Wright, Mr. Parker, attorney Robert Sparks, any
20 newly retained counsel for Defendants, Mr. Kontilai, and a corporate representative for Defendant
21 Collectors Coffee1 must appear personally at the hearing. FAILURE TO COMPLY WITH
22 THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND
23 INCLUDING CASE-DISPOSITIVE SANCTIONS.
24         The Court reminds the parties that corporations are not permitted to proceed pro se. See
25 United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993).
26
27
          1
            To the extent Mr. Kontilai may also act as a corporate representative for Defendant
28 Collectors Coffee, no additional corporate representative need appear.

                                                   1
 1         Further, withdrawing counsel shall serve a copy of this order on Defendants, and shall file
 2 a proof of service by July 17, 2019.
 3         In addition, the Court notes that Defendants currently have a third attorney of record,
 4 Robert Sparks. To the extent Mr. Sparks intends to remain as counsel of record in this case, he
 5 must file a notice so indicating by July 19, 2019. To the extent Mr. Sparks does not intend to
 6 remain as counsel record in this case, he must file a motion to withdraw by July 19, 2019.
 7         IT IS SO ORDERED.
 8         Dated: July 15, 2019
 9                                                              ______________________________
                                                                Nancy J. Koppe
10                                                              United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
